DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment entered with Request for Continued Examination filed 15 June 2022.
The amendment entered 15 June 2022 does not place the application in condition for allowance.
Status of Claims
Claims 1 and 31 were amended in the amendment entered 15 June 2022.
Claim 29 was cancelled in the amendment entered 15 June 2022.
Claims 16-20 are withdrawn from consideration.
Claims 1, 10, 28, and 30-32 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 28, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "two adjacent back electric field regions" in line 42.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plurality of back electric field regions" in line 45.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10, 28, and 30-32 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 31 recites the limitation “the at least one of the plurality of finger electrodes” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear to which of the aforementioned plurality of finger electrodes the recitation of “the at least one of” refers.
Claim 31 recites the limitation “the at least one of the plurality of finger electrodes of the back surface field regions”; this limitation is unclear as the plurality of finger electrodes are not a subset or formed from the back surface field regions, as the two are distinct recited elements. The recitation of the word “of” to say the plurality of finger electrodes are “of” the back surface field regions is therefore unclear as to how the recited finger electrodes are “of” the back surface field regions as claimed. Clarification is required.
Claim Rejections - 35 USC § 103
The text of those ssections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0265870 A1; hereinafter “Park”) in view of Hilali et al. (US 2009/0194153 A1; hereinafter “Hilali”), Liu et al. (US 2011/0284074 A1; hereinafter “Liu”), and Ha et al. (US 2013/0206222; hereinafter “Ha”).
Regarding claim 1, Park teaches a solar cell (abstract and Fig. 1) comprising: 
a semiconductor substrate having a base region of an n-type (substrate 110 which can be made to be n-type and functions as the base; ¶0035); 
an emitter region having a p-type conductivity (emitter layer 120, which is opposite conductivity to the silicon wafer conductivity type and therefore p-type; ¶0037) the emitter region being formed on a front surface of the semiconductor substrate (Fig. 1 and ¶0037); 
a plurality of back surface field regions (localized back surface field layer 160 in Fig. 1; ¶¶0034 and 0052) having the n-type (BSF 160 is heavily doped conductivity of the substrate, i.e. n+ type; ¶0052) and a doping concentration higher than the base region (¶0052), the plurality of back surface field regions being locally formed on a back surface of the semiconductor substrate and separated from each other so that the base region is located between the plurality of back surface field regions from the back surface of the semiconductor substrate (see Fig. 1 showing localized formation of BSF 160; ¶¶0052, 0054, 0056); 
a first passivation layer formed on the emitter region (first protective layer 130/first anti-reflection layer 140; ¶¶0040-0041 and Fig. 1); 
a plurality of first electrodes connected to the emitter region by penetrating through the first passivation layer (see first electrodes 150 connected to emitter region 120 via penetrating the first passivation layer 130/140 in Fig. 1; ¶¶0046-0047); 
a second passivation layer formed on the back surface of the semiconductor substrate (second protective film layer 170/second anti-reflection layer 180; Fig. 1, ¶¶0054-0056); and 
a second electrode connected to the plurality of back surface field regions, respectively, by penetrating through the second passivation layer (second electrodes 190 penetrating second passivation layer 170/180 in Fig. 1 and connected to BSF 160; Fig. 1 and ¶¶0049-0051), 
wherein the plurality of the back surface field regions have a sheet resistance of 5 Ω/□ to 90 Ω/□ (BSF regions 160 having a surface resistivity of 30-80 Ω/□, thus overlapping the claimed range; ¶0052 and see MPEP 2144.05 I.), 
wherein a ratio of a total area of the plurality of back surface field regions to a total area of the semiconductor substrate is 0.1 to 0.5 (see Fig. 1 showing the distribution of back surface field regions 160 relative to the total area of the substrate, which overlaps the presently claimed range of 0.1-0.5; see MPEP 2144.05 I.); and
wherein the solar cell has a bi-facial structure that receives light to the back surface of the semiconductor substrate through the second passivation layer and receives light to the front surface of the semiconductor substrate through the first passivation layer (¶¶0057-0058). 
However, Park is silent to the base region having a resistivity of more 0.3 Ωcm and less than 0.5 Ωcm. The Examiner notes that Park additionally teaches a separation distance between one back electric field region located locally and a neighboring back electric field region located locally is greater than the width of at least one of the plurality of back surface field regions (see Fig. 1 showing wider separation distance between the adjacent back surface field regions 160 than the width of the back surface field regions themselves, analogous to Applicant’s Fig. 1).
Hilali teaches photovoltaic cells (abstract); Hilali teaches the resistivity of the n-type wafer used can be between 0.005-44 Ωcm, and that using a low resistivity for the base, e.g. lower than about 0.5 Ωcm allows for wider gridline/electrode spacing, yielding less shading, higher efficiency of the device, and reduced fabrication costs of the device (¶¶ 0032 and 0052-0053).
The devices of Park and Hilali are analogous references in the field of photovoltaic cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park and form the base section with a resistivity of less than 0.5 Ωcm and within the disclosed range of Hilali in order to form the gridline electrodes with wider spacing, yielding less shading, higher efficiency of the device, and reduced fabrication costs of the device, as taught above by Hilali. The modification would necessarily result in the resistivity of the base region overlapping the presently claimed range of 0.3-0.5 Ωcm; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I. Additionally, given the explicit teaching of wider separation distances between the back surface field regions compared to the width of the back surface field regions themselves in Park Fig. 1, along with the teachings of Hilali to wider gridline/electrode spacing for lower shading and higher efficiency and reduced fabrication costs, it would have been obvious to one of ordinary skill in the art to ensure the spaces between adjacent electrodes (and thus adjacent back surface field regions) to be wider and arrive upon the claimed configuration of the separation distance wider than the electrode and back surface field region width to achieve the known result of lower shading, higher efficiency, and reduced fabrication costs, as taught above by Hilali (see also MPEP 2144.05).
The Examiner notes the limitation wherein a combination of the specific resistance in the range of 0.3 Ωcm to less than 0.5 Ωcm for the base region (see also 0.3 Ωcm in instant claim 29) along with the sheet resistance of 5 Ω/□ to 90 Ω/□ for the plurality of the back surface field regions being locally formed in a local structure “compensate for fill factor by limiting the specific resistance of the base region to a predetermined range, and improve a fill factor, a short-circuit current density and an open-circuit voltage for the solar cell having the back surface field region with the local structure” is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations does not further structurally limit the claimed invention beyond the solar cell of claims 1 and 29. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, modified Park explicitly teaches the above resistances recited in instant claim 1. As there exists no apparent difference between the claimed invention and that of the prior art, the prior art would necessarily provide the same function to that recited in instant claim 1, absent a showing to the contrary. Thus, the limitations are considered met as noted above.
However, modified Park is silent to the doping concentration of the back surface field region being within the range of 3x1015/cm3 to 15 x1015/cm3. The Examiner notes that 15 x1015/cm3 is equivalent to 1.5 x1016/cm3.
Liu teaches solar cells (abstract). Liu et al. teach a doping concentration of a back surface field layer (106) of 1015-1020/cm3 allows for balanced stress between semiconductor layers (e.g. 104/106) as well as an appropriate rear surface electric field for the back surface field layer, and reduce the recombination of electrons and holes (¶0034). 
The devices of modified Park and Liu are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Park and use a doping concentration of 1015-1020/cm3 for the back surface field region as this is taught as an acceptable level of concentration to create an appropriate rear surface electric field and reduce the recombination of holes and electrons in the device, as taught above by Liu. The combination would necessarily result in a doping concentration of the back surface field region which overlaps the claimed range of 3x1015/cm3 to 15 x1015/cm3; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.
However, modified Park is silent to the second electrode being a plurality of second electrodes including a plurality of finger electrodes that pass through the second passivation layer extending in the first direction and least one bus bar electrode extending in a second direction crossing the first direction formed on the second passivation layer and connecting the plurality of finger electrodes, wherein the plurality of back surface field regions have only a region formed corresponding to the plurality of finger electrodes, and wherein a width of at least one of the plurality of back surface field regions is 200-1000 µm.
Ha teaches bifactial solar cells (abstract, ¶¶ 0009, 0097, and Figs. 3-4). Ha teaches the back electrode (190 including 190a and 190b shown in Figs. 3-4), where the first portion extending in a first direction (e.g. 190a extending in the X-X’ direction shown in Figs. 3-4) and a second portion extending in a second direction crossing the first direction and connecting the plurality of finger electrodes (e.g. 190b extending in the Y-Y’ direction in Figs. 3-4; ¶¶ 0104 and 0117-0119), corresponding to “finger electrodes” and “bus bar electrode”, respectively. Ha further teaches these first and second portions are in a stripe shape (see Figs. 3-4 showing stripe shape as well as ¶ 0120), the back surface field regions are also formed in a stripe shape (Fig. 4 and ¶ 0117-0120), and the back surface field regions are formed only at portions where the plurality of finger electrodes are formed, and are not formed under the at least one bus bar electrode (¶ 0117-0118). Ha also shows the finger electrodes (190a) passing through a second passivation layer (170; ¶ 0046 and Fig. 3), and that the back surface field regions have widths of 100-600 µm (¶ 0080). Ha teaches this configuration increases the efficiency, open voltage, and current density of the device, reduces recombination rate of carriers, as well as improves transfer efficiency of carriers through the back surface field region, among others (see ¶¶ 0026-0028, 0035, and 0115).
The devices of modified Park and Ha are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Park and include the back electrode structure of Ha along with the recited dimensions because the simple substitution of one known element for another to perform the same function, in the instant case rear electrode structures in a solar cell, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Ha to the rear electrode structure functioning as desired in a solar cell (see MPEP 2143 I. B. and 2144.05 I.). Furthermore, it would have been obvious to one of ordinary skill in the art to modify the device of modified Park and not form the back surface field region in areas where the back bus bar is located and only in regions with the back finger electrodes in order to ensure for improved carrier transfer efficiency in the device, as well as improved open voltage and efficiency and reduced rate of recombination, among other reasons, as taught above by Ha. The modification would necessarily result in the claimed electrode structure recited in instant claim 1, as well as the back surface field regions formed only in the areas corresponding to the finger electrodes, as Park teaches the back surface field regions are formed only in the regions where the opening contacting the electrode (190a) is formed, the back surface field regions not formed under the at least one bus bar electrode (see Ha above ¶0118), and the finger electrodes penetrating the second passivation layer (see Park Fig. 1 and Ha Fig. 3 with electrodes penetrating passivation layers 170; ¶ 0046).
 Regarding claim 10, modified Park further teaches the plurality of first electrodes are formed in a predetermined pattern on the one surface of the semiconductor substrate (see predetermined positioning and patterning of first electrode 150 on the upper surface in Fig. 1) and the plurality of second electrodes is formed in a predetermined pattern on the back surface of the semiconductor substrate (see predetermined positioning and patterning of second electrode 190 on the back/lower surface in Fig. 1). 
Regarding claim 28, modified Park teaches the device of claim 1, and further teaches the second passivation layer includes a silicon oxide film or a silicon nitride film (¶¶0054-0056) directly contacting the back surface of the semiconductor substrate (see Park Fig. 1).	
The Examiner notes the limitations wherein “the silicon nitride film having a fixed positive charged based on the plurality of back surface field regions having the n-type" is a recitation of functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitation does not further structurally limit the claimed invention beyond the n-type back surface field regions and silicon nitride material of the second passivation layer. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, as modified Park teaches all positively recited structural limitations, including the n-type back surface field regions (see above) and silicon oxide or nitride film directly contacting the back surface of the substrate (see above), the function is presumed inherent and therefore would necessarily be present in the device of modified Park, absent a showing to the contrary; furthermore, Park teaches the silicon nitride layer has positive fixed charges as claimed (¶¶0041, 0055).
Regarding claim 30, modified Park further teaches the plurality of back surface field regions have an n-type dopant (¶¶ 0052 and 0082).
Regarding claim 31, modified Park further teach the width of the at least one of the plurality of back surface field regions is greater than a width of the plurality of second electrodes (Park ¶¶ 0011, 0052) to ensure that the at least one of the plurality of finger electrodes of the back surface field regions do not directly contact the base region (see Park Fig. 1 and Ha Figs. 3-4). 
Regarding claim 32 modified Park further teaches the width of the plurality of second electrodes is 30 µm to 300 µm (see modification above; Ha ¶ 0079 and MPEP 2144.05 I.).
Response to Arguments
Applicant's arguments entered 15 June 2022 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Modified Park as set forth above teaches the features of amended claim 1.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726